Opinions of the United
1998 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-8-1998

Gulla v. N Strabane
Precedential or Non-Precedential:

Docket 97-3302




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1998

Recommended Citation
"Gulla v. N Strabane" (1998). 1998 Decisions. Paper 134.
http://digitalcommons.law.villanova.edu/thirdcircuit_1998/134


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1998 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed June 8, 1998

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 97-3302

RONALD GULLA

v.

NORTH STRABANE TOWNSHIP; NORMA WINTERMYER,
individually and in her capacity as North Strabane
Township Supervisor; ALAN A. AXELSON, M.D.;
LINDENCREEK ASSOCIATES; T.A. WARD
CONSTRUCTORS ADVANCED BUILDING DEVELOPMENT

RONALD GULLA and EVELYN GULLA*
(*Pursuant to Rule 12(a), F.R.A.P.),
       Appellants

ON APPEAL FROM THE
UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA
(Civil Action No. 96-cv-01232)

Argued December 12, 1997

Before: NYGAARD and ALITO, Circuit Judges, and
DEBEVOISE, District Judge*

(Opinion filed: June 8, 1998)



_________________________________________________________________

*The Honorable Dickinson R. Debevoise, Senior United States District
Judge for the District of New Jersey, sitting by designation.
Peter M. Suwak (Argued)
Pete's Surplus Building
P.O. Box 1
Washington, PA 15301
 Attorney for Appellants

George R. Farneth, II
Zimmer Kunz, P.C.
3300 USX Tower
Pittsburgh, PA 15219
 Attorney for Appellees
 Lindencreek Associates and Alan
 A. Axelson, M.D.

John M. Giunta
C. Leon Sherman & Associates, P.C.
Sixteenth Floor, Grant Building
Pittsburgh, PA 15219-2203
 Attorney for Appellee
 Norma Wintermyer in her
 individual capacity

Daniel P. McDyer
Paul G. Mayer, Jr.
Anstandig, McDyer, Burdette &
Yurcon, P.C.
707 Grant Street
600 Gulf Tower
Pittsburgh, PA 15219
 Attorneys for Appellee
 Advanced Building Development

Paul J. Walsh III
Shannon E. Elby (Argued)
Summers, McDonnell, Walsh &
 Skeel
707 Grant Street
Suite 2400 Gulf Tower
Pittsburgh, PA 15219
 Attorneys for Appellees
 North Strabane Township and
 Norma Wintermyer in her official
 capacity

                           2
       Charles D. Sheehy
       Charles D. Sheehy & Associates
       1600 One PPG Place
       Pittsburgh, PA 15222
        Attorney for Appellee
        T.A. Ward Constructors

OPINION OF THE COURT

ALITO, Circuit Judge:

Appellants Ronald and Evelyn Gulla challenge the
dismissal of their federal civil rights claims based on the
Rooker-Feldman doctrine. Because we conclude that the
Gullas' claims are not barred by that doctrine, we reverse.

I.

The Gullas own a home in North Strabane Township,
Pennsylvania.1 In April 1993, Lindencreek Associates
("Lindencreek") applied to the Township for permission to
subdivide and develop land adjacent to the Gullas'
property. The Township's Board of Supervisors approved
Lindencreek's proposal on June 28, 1994.

The Gullas were first informed of the Board's approval in
July 1994 when Lindencreek notified them that
construction of the subdivision would interfere with their
spring, which was located on land within the new
subdivision, and the right-of-way that conveyed spring
water to the Gullas' home. Shortly after Lindencreek gave
this notice, its contractors T.A. Ward Constructors ("Ward")
and Advanced Building Development ("ABD"), began
excavating on the subdivision property. This excavation
destroyed the Gullas' spring and a water line in their right-
of-way. The Gullas demanded that Lindencreek and its
_________________________________________________________________

1. Because the district court dismissed the Gullas' claims for lack of
subject matter jurisdiction, we draw these facts from the allegations in
the Gullas' complaint. See Liberty Lincoln-Mercury v. Ford Motor Co., 134
F.3d 557, 571 n.18 (3d Cir. 1998); Kachmar v. Sungard Data Systems,
Inc., 109 F.3d 173, 175 (3d Cir. 1997).

                               3
contractors restore the spring and water line, but
Lindencreek did not make the requested repairs.

The Gullas appealed the Board of Supervisors' approval
of the subdivision to the Court of Common Pleas of
Washington County. In that court, the Gullas alleged that
the actions and policies of the Township "violate[d] due
process and equal protection provisions of the state and
United States Constitutions." The Gullas further alleged
that the Board's decision to approve the Lindencreek
subdivision was "invalid, arbitrary, capricious, an abuse of
discretion and contrary to law." The Court of Common
Pleas affirmed the Board's approval of the subdivision and
dismissed the Gullas' appeal. The court held that, under
Pennsylvania law, the Gullas lacked standing to challenge
the subdivision approval. Alternatively, the court concluded
that the Township followed the applicable ordinances and
statutes governing the subdivision process. The Gullas
appealed this decision to the Commonwealth Court of
Pennsylvania, which affirmed the lower court's decision.
The Gullas filed an allocatur petition with the Supreme
Court of Pennsylvania, which granted review. That appeal is
pending.

After the Commonwealth Court issued its opinion, the
Gullas brought suit in federal district court. The Gullas
alleged that Lindencreek, its owner Alan Axelson, Ward,
ABD, North Strabane Township, and Norma Wintermyer (a
member of the Township Board of Supervisors) violated
their civil rights as guaranteed by the Due Process, Equal
Protection, and Just Compensation Clauses of the Fifth and
Fourteenth Amendments to the United States Constitution.
The Gullas also asserted pendent state-law causes of action
against all of the defendants except the Township.

The defendants to the Gullas' federal suit moved to
dismiss. The district court granted this motion because it
concluded that the Gullas' federal claims were barred by
the Rooker-Feldman doctrine. The district court declined to
exercise jurisdiction over the Gullas' remaining state-law
claims and therefore dismissed those claims without
prejudice. The Gullas appealed these dismissals to this
court.

                               4
II.

Since the grant of a motion to dismiss for lack of subject
matter jurisdiction is subject to plenary review, FOCUS v.
Allegheny County Court of Common Pleas, 75 F.3d 834,
839-40 (3d Cir. 1996), we must independently decide
whether the Rooker-Feldman doctrine bars the Gullas'
federal claims. In so doing, we are mindful of our obligation
to preserve the avenues of direct review established by
Congress. Asarco, Inc. v. Kadish, 490 U.S. 605, 622-23, 109
S.Ct. 2037, 2048-49 (1989). Under 28 U.S.C. S 1257, state
court litigants who have appealed an adverse judgment
through the state system may seek review in the United
States Supreme Court; the lower federal courts may not sit
in direct review of the decisions of a state tribunal. District
of Columbia Court of Appeals v. Feldman, 460 U.S. 462,
482, 103 S.Ct. 1303, 1314-15 (1983); Rooker v. Fidelity
Trust Co., 263 U.S. 413, 416, 44 S.Ct. 149, 150 (1923);
Guarino v. Larsen, 11 F.3d 1151, 1156-57 (3d Cir. 1993);
Port Auth. Police Benev. Ass'n v. Port Auth., 973 F.2d 169,
178 (3d Cir. 1992).

While the rule barring our appellate review of state
decisions is easily stated, the test for determining whether
a particular litigant seeks such direct review is more
complex. Under the Rooker-Feldman doctrine, lower federal
courts cannot entertain constitutional claims that have
been previously adjudicated in state court or that are
inextricably intertwined with such a state adjudication.
FOCUS, 75 F.3d at 840; Blake v. Papadakos, 953 F.2d 68,
71 (3d Cir. 1992). A federal claim is inextricably intertwined
with a prior state adjudication if

       the federal claim succeeds only to the extent that the
       state court wrongly decided the issues before it. In
       other words, Rooker-Feldman precludes a federal action
       if the relief requested in the federal action would
       effectively reverse the state decision or void its ruling.
       Accordingly, to determine whether Rooker-Feldman
       bars [plaintiff's] federal suit requires determining
       exactly what the state court held. . . . If the relief
       requested in the federal action requires determining
       that the state court's decision is wrong or would void
       the state court's ruling, then the issues are inextricably

                               5
       intertwined and the district court has no subject
       matter jurisdiction to hear the suit.

FOCUS, 75 F.3d at 840 (omissions and alterations in
original) (quoting Charchenko v. City of Stillwater, 47 F.3d
981, 983 n.1 (8th Cir. 1995)).

As this passage from FOCUS indicates, thefirst step in a
Rooker-Feldman analysis is to determine "exactly what the
state court held." Id. Accordingly, we begin by examining
the judgments of the Pennsylvania courts.

In their first court filing, the Gullas alleged that the
Township's actions in considering and approving the
Lindencreek subdivision "violate[d] the due process and
equal protection provisions of the state and United States
Constitutions" and that the Board of Supervisors' decision
was "invalid, arbitrary, capricious, an abuse of discretion
and contrary to law." App. at 67a-71a. The Court of
Common Pleas responded to these allegations by first
addressing the issue of the Gullas' standing. The court
concluded that, under Pennsylvania law, adjacent
landowners with a private interest in the property of a
proposed subdivision do not have standing to challenge the
approval of the subdivision. See Gulla v. North Strabane
Township, Civ. Div. No. 94-3933 at 2-4 (C.P. of Washington
County Sep. 18, 1995). Since the Gullas alleged an injury
to private rights that they received by deed, the court held
that they could not challenge the subdivision proceedings.
See id. Additionally, the court analyzed and rejected the
Gullas' claim that the Township and Lindencreek failed to
comply with the ordinances governing the subdivision
process. The court emphasized that, even if the Township's
ordinances had been violated, the Gullas lacked standing
because "the Township is not permitted to consider the
private rights of individuals before granting subdivision
approval" and because the Township's environmental
regulations are "unaffected by the alleged private water
rights of individuals." Id. at 4-5. Despite this conclusion
that the Gullas lacked standing, the court substantively
analyzed whether the defendants complied with the
Township's ordinances. The court concluded that the
Township followed the procedures for approving a
subdivision and that Lindencreek's final subdivision plan

                               6
contained all of the information necessary to comply with
the Township's development and environmental ordinances.

If the Court of Common Pleas had closed its opinion with
the analysis just discussed, we would easily conclude that
the opinion does not invoke the Rooker-Feldman doctrine to
bar the Gullas' federal claims. "Rooker-Feldman applies only
when in order to grant the federal plaintiff the relief sought,
the federal court must determine that the state court
judgment was erroneously entered or must take action that
would render that judgment ineffectual." FOCUS, 75 F.3d at
840. The essence of the Court of Common Pleas' opinion is
that, under Pennsylvania law, the Gullas lack standing to
challenge the subdivision process. Since the Gullas'
standing to bring their federal claims is solely a matter of
federal law, the district court clearly could consider the
Gullas' due process, equal protection, and Fifth
Amendment takings claims without disturbing the state
court's conclusion. However, at the end of its discussion
about whether Lindencreek's plan complied with the
Township's environmental ordinance, the state court added:
"Because Lindencreek Associated complied with all federal,
state, and local requirements, [the Gullas'] assertion of
error, based solely on private rights is inappropriate in the
instant action." Gulla, Civ. Div. No. 94-3933 at 5.

The defendants collectively assert that this concluding
statement summarily rejected the Gullas' due process and
equal protection claims on the merits. If this contention is
true, then we must conclude that the state court's opinion
bars at least some of the Gullas' federal claims. If a state
court considers and rejects a constitutional claim on the
merits, a paucity of explicit analysis in the court's opinion
will not strip the holding of its validity for purposes of
Rooker-Feldman's jurisdictional bar. Indeed, in Feldman,
the state court adjudicated the plaintiff 's constitutional
claims summarily and did not refer to each of the claims
when it issued its per curiam order. Nevertheless, the state
court decision was sufficient to invoke the jurisdictional bar
because "Feldman had raised his legal claims in a petition
to the court and the court had issued an overarching
decision . . . thus implicitly denying all of his legal claims."
Guarino, 11 F.3d at 1159-60.

                               7
However, upon careful scrutiny of the Court of Common
Pleas' opinion, we conclude that the court did not expressly
or implicitly adjudicate the Gullas' constitutional claims.
The Gullas' claims were procedurally styled as an appeal of
the Township's approval of the Lindencreek subdivision,
and the court's ruling is clearly based on its conclusion
that the Gullas lack standing to bring such a suit. Under
Pennsylvania law, the court could not resolve the merits of
the Gullas' claims if they lack standing to bring their suit.
See, e.g., Nye v. Erie Ins. Exch., 470 A.2d 98, 100 (Pa.
1983); In re T.J., 699 A.2d 1311, 1314 (Pa. Super. Ct.
1997); Building Indus. Assoc. v. Manheim Township, 1998
WL 169270, at *6 (Pa.Commw. Ct. April 14, 1998) ("when
[the Court of] Common Pleas determined that[the plaintiff]
lacked standing . . . , it no longer possessed jurisdiction
over the case to address any of the merits.");
Commonwealth v. Desiderio, 698 A.2d 134, 140 (Pa.
Commw. Ct. 1997). In light of this well-established
principle, we believe that the court's opinion cannot be cast
as an adjudication of the Gullas' constitutional claims.
Moreover, to the extent that the state court commented
upon the merits, it limited its discussion to the question of
whether the Township failed to follow the express
provisions of its subdivision and environmental ordinances.
It is in the context of this discussion that the court stated
that Lindencreek "complied with all federal, state, and local
requirements." Gulla, Civ. Div. No. 94-3933 at 5. Read in
context, we believe this statement refers to compliance with
technical zoning and environmental regulations, and not to
a conclusion that the Township's actions satisfied the
requirements of the federal Due Process and Equal
Protection Clauses.2
_________________________________________________________________

2. We recognize that the inclusion of the word"federal" in this quote
could imply that the court considered and rejected the Gullas' federal
constitutional claims. However, in the same sentence the court
reaffirmed that the Gullas' "assertion of error, based solely on private
rights is inappropriate in the instant action." Gulla, Civ. Div. No. 94-
3933 at 5. In light of this conclusion that the Gullas lacked standing to
bring their suit, we conclude that the court did not issue an overarching
decision on the merits of the Gullas' claims. Moreover, even if this
statement could be cast as an adjudication of the Gullas' federal claims,
it could not invoke the Rooker-Feldman bar since the commentary on the
merits followed a conclusion that the Gullas' lacked standing. See
Hawksbill Sea Turtle v. FEMA, 126 F.3d 461, 475 (3d Cir. 1997).

                               8
Likewise, the decision of the Commonwealth Court does
not bar the Gullas' federal claims under the Rooker-
Feldman doctrine. The Commonwealth Court held that the
Court of Common Pleas "correctly found that the Gullas did
not have standing to appeal the subdivision approval
process." Gulla v. North Strabane Township, No. 2696 (Pa.
Commw. Ct. April 9, 1996). The Commonwealth Court
therefore affirmed the lower court's dismissal of the Gullas'
claims. See id. Since the Commonwealth Court's reasoning
parallels that discussed above, we conclude that its
decision is not inextricably intertwined with the Gullas'
federal claims.

As an alternative basis for affirmance, the defendants
suggest that the decisions of the Court of Common Pleas
and the Commonwealth Court preclude the Gullas' federal
action under traditional principles of claim and issue
preclusion. In Feldman, the Supreme Court noted that a
litigant who raises some but not all of its constitutional
claims in state court may be precluded from raising those
claims in any other forum. See Feldman, 460 U.S. at 482
n.16, 103 S.Ct. at 1302 n. 16. Likewise, we have stated
that "[w]hen a litigant expects that a court is willing to
consider its legal claims, raises some of those claims, and
has those claims adjudicated, it makes sense to apply
normal principles of claim preclusion to hold that the
litigant has waived any legal claims he or she fails to raise
which have arisen from the same transaction." Guarino, 11
F.3d at 1160.

In this case, we conclude that the Gullas are not
precluded from bringing their federal claims because the
state court could not and did not adjudicate the merits of
their constitutional claims. Rather, the state court noted
that the Gullas lacked standing to raise their constitutional
claims in an appeal of the Board's subdivision decision.
Since the Gullas could not obtain an adjudication of their
claims in state court, they are not precluded from raising
their constitutional claims in the federal forum. See, e.g.,
Hawksbill Sea Turtle v. FEMA, 126 F.3d 461, 475 (3d Cir.
1997) (quoting 18 Charles A. Wright, et al., Federal Practice
and Procedure S 4421, at 207-08 ("If afirst decision is
supported by findings that deny the power of the court to

                               9
decide the case on the merits and by findings that reach
the merits, preclusion is inappropriate as to thefindings on
the merits.")); Guarino, 11 F.3d at 1161-62 & n.8 ("A
litigant suffers no real harm by attempting to raise his or
her constitutional claim in state court: if the state court
refuses to address the constitutional claim, the litigant can
then raise the claim in federal court without any
jurisdictional, abstention, or collateral estoppel problems.");
Valenti v. Mitchell, 962 F.2d 288, 296 (3d Cir. 1992) (stating
that the Rooker-Feldman doctrine and claim preclusion will
only apply when litigants have had a "full and fair
opportunity to litigate their . . . claim in state court.").

Since we conclude that the Gullas are not precluded from
bringing their federal claims, we need not address their
assertion that the Rooker-Feldman doctrine does not bar
their claim against Norma Wintermyer because she was not
a party to the state suit in her individual capacity.
Likewise, we do not consider the Gullas' argument that
their federal claims escape the Rooker-Feldman bar because
they are allegedly based on newly discovered facts. We also
decline to address the argument that the Gullas failed to
state a claim against ABD and Ward. If the Gullas failed to
state a claim against these defendants, the district court
may have to consider whether it will allow them to amend
their pleadings. Accordingly, we should allow the district
court to address this argument in the first instance. See,
e.g., Hudson United Bank v. Litenda Mortgage Corp., 1998
WL 173101, at *7-8 (3rd Cir. Apr. 15, 1998).

For the foregoing reasons, we vacate the order of the
district court entered on April 24, 1997 and remand for
further proceedings consistent with this opinion.

                               10
NYGAARD, Circuit Judge, dissenting.

I dissent because I believe the federal and state claims
are inextricably intertwined. Hence, the majority's holding
contravenes the Rooker-Feldman doctrine by permitting a
federal court to review and potentially contradict a ruling of
a state court of general jurisdiction.

The gravamen of Gulla's claim, which is contained in his
appeal in the Court of Common Pleas of Washington
County, Pennsylvania and in his complaint in the Federal
Court for the Western District of Pennsylvania, is
essentially that he was not given the notice to which he
alleges he was entitled by law concerning subdivision
proceedings in North Strabane Township.

Specifically, in his Notice of Appeal from the decision of
the North Strabane Township Board of Supervisors, Gulla
complained that he received no notice of the subdivision
process. Gulla alleged that in doing so the supervisors
violated Section 304 of the Township subdivision and land
development ordinance, which, among other things,
dictates the process it must follow when it considers a
major subdivision request. He averred that as a result, the
Township "violated due process and equal protection
provisions of the state and the United States
Constitutions." In the Federal District Court for the
Western District of Pennsylvania, he again alleged that "no
notice was ever given to the Gullas concerning the
subdivision process." And that as a result, "defendants
have violated the civil rights of the plaintiffs."

The Court of Common Pleas held that under the
ordinance Gulla was not entitled to notice of the
proceedings; consequently none of his rights were violated
when he was not given notice; he was simply not a person
aggrieved by the law. In so ruling, the judge used the
phrase "appellants lack standing to challenge the
subdivision proceedings." Nonetheless, Gulla received a full
adjudication of his rights in the state court because his
entitlement to notice, hence any violations thereof, were
inextricably intertwined with a decision that he was neither
a person entitled to notice, nor aggrieved by the law. Gulla
admits that the state court found "that state procedures

                               11
were not violated." (Appellant's Br. at 3.) That is the essence
and basis of his claim to notice of the subdivision
proceedings, and which was affirmed on appeal to the
Commonwealth Court. By concluding that the district court
may rehear the matter, we are allowing a federal court to
improperly sit in secondary judgment on a matter already
decided by a state court. If, on remand, the district court
decides that Gulla was entitled to notice, it will be
determining that the decision of the Court of Common Pleas
was wrong and in so doing void its ruling -- something it
is not empowered to do.

This is not a typical matter in which, because the
plaintiff "lacked standing" to present his claim, his claim
was neither heard nor decided on the merits. Here, the
merits are inextricably intertwined with the "standing"
decision and the state courts' rulings that Gulla is not
entitled by the ordinance to receive notice. Gulla has
received his day in state court, and I think the district
court was correct when it refused to give him another one
in federal court. I would affirm.

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                               12